C. A. 9th Cir. Motions of Equal Employment Advisory Council, ERISA Industry Committee et al., and Chamber of Commerce of the United States of America for leave to file briefs as amici curiae granted. Cer-tiorari granted. Brief of petitioners is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 1, 1996. Brief of respondent is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Friday, March 29, 1996. A reply brief, if any, is to be filed pursuant to this Court’s Rule 25.3. Rule 29.2 does not apply.